 

Execution Version

 

THIRD AMENDMENT TO TREASURY SECURED

REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO TREASURY SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of May 23, 2013, by and among NGP
CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the several
banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of March 31, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

1.          Amendments.

 

(a)          The recitals of the Credit Agreement are hereby amended by
replacing the second recital in its entirety with the following:

 

WHEREAS, the Borrower has entered into that certain Third Amended and Restated
Revolving Credit Agreement, dated as of May 23, 2013, by and among the Borrower,
the several banks and other financial institutions from time to time party
thereto (the “Investment Lenders”) and SunTrust Bank as administrative agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Investment Credit Agreement”);

 

(b)          Section 1.1 of the Credit Agreement is hereby amended by replacing
the definitions of “Adjusted Asset Coverage Ratio”, “Asset Coverage Ratio”,
“Change in Law”, “Excluded Taxes”, “FATCA”, “Foreign Lender”, “Governmental
Authority”, “Indemnified Taxes”, “Marketable Securities”, “Obligations”,
“Related Parties”, “Required Lenders” and “Taxes” in their entirety with the
following definitions:

 

“Adjusted Asset Coverage Ratio” shall mean, as of any date, the ratio of (i)
Eligible Net Asset Value as of such date to (ii) the sum of (a) Consolidated
Total Debt as of such date plus (b) the Net Mark to Market Exposure of Hedging
Obligations of the Borrower and its Subsidiaries as of such date; provided that,
solely for purposes of calculating Adjusted Asset Coverage Ratio, Consolidated
Total Debt shall exclude all outstanding Indebtedness permitted to be incurred
pursuant to Section 7.1(g) in an aggregate amount not to exceed $15,000,000.

 

 

 

 

“Asset Coverage Ratio” shall mean, as of any date, the ratio of (i) Eligible Net
Asset Value as of such date to (ii) Consolidated Total Debt as of such date;
provided that, solely for purposes of calculating Adjusted Asset Coverage Ratio,
Consolidated Total Debt shall exclude all outstanding Indebtedness permitted to
be incurred pursuant to Section 7.1(g) in an aggregate amount not to exceed
$15,000,000.

 

“Change in Law” shall mean any of the following: (i) the adoption of any
applicable law, rule, regulation or treaty after the date of this Agreement,
(ii) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement, (iii) compliance by any Lender (or
its Applicable Lending Office) or the Issuing Bank (or for purposes of Section
2.16(b), by such Lender’s or the Issuing Bank’s parent corporation, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and (b) any U.S. federal withholding Taxes that are imposed on
amounts payable to such Recipient pursuant to a law in effect on the date on
which (i) such Recipient becomes a Recipient under this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.23) or (ii)
such Recipient designates a new lending office, except in each case to the
extent that pursuant to Section 2.18, amounts with respect to such Taxes were
payable either (A) to such Recipient’s assignor immediately before such
Recipient became a Recipient under this Agreement, (B) to such Recipient
immediately before it designated a new lending office, (C) any Taxes that are
attributable to such Recipient’s failure to comply with Section 2.18(f), or (D)
any U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Foreign Lender” shall mean (i) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or

 

2

 

 

pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Marketable Securities” shall mean senior notes registered under the Securities
Act of 1933 issued by a corporation incorporated in the United States and
engaged in crude oil, natural gas or other energy related businesses.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Administrative Agent, any Lender or any of their
Affiliates incurred in order to limit interest rate or fee fluctuation with
respect to the Loans, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof; provided that “Obligations”
shall exclude any Excluded Swap Obligations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Commitments at such time or if the Lenders have no
Commitments outstanding, then Lenders holding more than 66 2/3% of the aggregate
Credit Exposure; provided however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and Credit
Exposure shall be excluded for purposes of determining Required Lenders.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

(c)          Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions of “Commodity Exchange Act”, “Defaulting Lender”,
“Excluded Swap Obligation”, “Lender Insolvency Event”, “Non-Defaulting Lender”,
“Other Connection Taxes”, “Parent Company”, “Recipient”, “Swap Obligation”,
“United States”, “U.S. Person” and “Withholding Agent” in the appropriate
alphabetical order:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

3

 

 

“Defaulting Lender” shall mean, at any time, (i) any Lender that has failed for
two (2) or more Business Days to comply with its obligations under this
Agreement to make a Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such Lender has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing), (ii) any Lender that has
notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding, absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender upon notification of
such determination by the Administrative Agent to the Borrower and the Lenders.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such related Swap
Obligation.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a

 

4

 

 

security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent and (b) any
Lender.

 

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

(d)          Sections 2.16(a) and (b) of the Credit Agreement are hereby amended
in their entirety as follows:

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)         impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by such Lender;
or

 

(iii)        subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then, from time to time, such Lender
may provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for any such increased costs incurred or reduction
suffered.

 

(b)          If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time,

 

 

5

 

 

 

within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
or such Lender’s parent corporation for any such reduction suffered.

 

(e)          Section 2.18 of the Credit Agreement is hereby amended in its
entirety as follows:

 

Section 2.18. Taxes.

 

(a)          For purposes of this Section 2.18, the term “applicable law”
includes FATCA.

 

(b)          Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes; provided that if
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or, then the sum payable by the Borrower or other Loan Party, as
applicable, shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.18(b)) the applicable Recipient
shall receive an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(c)          In addition, without limiting the provisions of subsection (b) of
this Section 2.18, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)          The Borrower shall indemnify each Recipient, within ten (10)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Recipient or required to be withheld
or deducted from a payment to such Recipient (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.18) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the applicable
Recipient (with a copy to the Administrative Agent in the case of a Recipient
other than the Administrative Agent) shall be conclusive, absent manifest error.

 

(e)          As soon as practicable after any payment of Indemnified Taxes by
the Borrower or any other Loan Party to a Governmental Authority, the Borrower
or other Loan Party, as applicable, shall deliver to the Administrative Agent an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Tax forms.

 

(i)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation

 

6

 

 

prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(ii)         Any Lender that is a Foreign Lender and that is entitled to an
exemption from or reduction of withholding Tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Lender shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(D)         if such Lender is not the beneficial owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS

 

7

 

 

Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,
and/or other certification documents from each beneficial owner, as applicable.

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrower and the Administrative
Agent of its inability to update such form or certification.

 

(g)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.18(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.18 (including by the payment of
additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(f)          Section 2.22 of the Credit Agreement is hereby amended in its
entirety as follows:

 

Section 2.22. Mitigation of Obligations. If any Lender requests compensation
under Section 2.16, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.16 or Section 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be

 

8

 

 

disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation or
assignment.

 

(g)          Section 2.23 of the Credit Agreement is hereby amended in its
entirety as follows:

 

Section 2.23. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.16, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or (b) any Lender is a
Defaulting Lender, or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions of this Agreement or the Loan Documents, the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non Consenting Lender”) whose consent is required shall not
have been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.16 or 2.18, as
applicable) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) (a “Replacement
Lender”); provided that:

 

(a)          the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld;

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts);

 

(c)          in the case of a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply;

 

(d)          in the case of a Non Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such terminated Lender was a Non Consenting Lender.

 

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(h)          Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.24 to the end of such Article as follows:

 

Section 2.24. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: 

 

9

 

 

(a)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(b)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments under the applicable Loan without giving
effect to Section 2.19. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.24(d)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(d)          Section 7.1(g) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(g)          other unsecured Indebtedness in an aggregate principal amount not
to exceed $15,000,000 at any time outstanding;

 

(e)          Section 10.1(a) of the Credit Agreement is hereby amended by
replacing the notice information for the Administrative Agent as follows:

 

To the Administrative Agent: SunTrust Bank

 

10

 

 

  3333 Peachtree Road, 8th Floor   Atlanta, Georgia 30326   Attention:  Andrew
Johnson   Telephone Number: (404) 439-7451

 

(f)          Section 10.2(b) of the Credit Agreement is hereby amended by adding
the following sentence to the end of clause (b) as follows:

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

(g)          Section 10.7 of the Credit Agreement is hereby amended in its
entirety as follows:

 



Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

 

(h)          Schedule 4.14 to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Exhibit A.

 

2.          Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) such fees as
the Borrower has previously agreed to pay the Administrative Agent or any of its
affiliates in connection with this Amendment, (ii) reimbursement or payment of
its costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), (iii) executed counterparts
to this Amendment from the Borrower and the Lenders, (iv) a favorable written
opinion of counsel to the Borrower, addressed to the Administrative and each of
the Lenders, and covering such matters relating to the Borrower, the Amendment
and the transactions contemplated therein as the Administrative Agent shall
reasonably request and (v) executed counterparts to the Investment Credit
Agreement from each of the parties party thereto.

 

3.          Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent that:

 

(a)          The Borrower and each of its Subsidiaries (other than any
Foreclosed Subsidiary) (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company

 

11

 

 

under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect;

 

(b)          The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;

 

(c)          The execution, delivery and performance by the Borrower of this
Amendment and of the other Loan Documents to which it is a party (i) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (ii) will not violate any Requirements of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, except
Liens (if any) created under the Loan Documents;

 

(d)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

 

(e)          After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

4.          Acknowledgment of Perfection of Security Interest. The Borrower
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

5.          Effect of Amendment. Except as set forth expressly herein, all terms
of the Credit Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

6.          Governing Law.

 

(a)          This Amendment shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and

 

12

 

 

of any state court of the State of New York sitting in New York County and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Amendment or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of Section 10.5 of the Credit
Agreement and brought in any court referred to in paragraph (b) of Section 10.5
of the Credit Agreement. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)          Each party to this Amendment irrevocably consents to the service of
process in the manner provided for notices in Section 10.1 of the Credit
Agreement. Nothing in this Amendment or in any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

 

7.          No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

 

8.          Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

9.          Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

10.         Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11.         Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]

 

13

 

 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.

 

  BORROWER:       NGP CAPITAL RESOURCES COMPANY           By: /s/ L. Scott Biar
    Name: L. Scott Biar     Title: Chief Financial Officer, Secretary,      
Treasurer and Chief Compliance       Officer

 

 

 

 

  LENDERS:       SUNTRUST BANK, as a Lender and as
Administrative Agent         By: /s/ Andrew Johnson   Name:  Andrew Johnson  
Title: Director

 

[Signature Page to Third Amendment to Treasury Secured Revolving Credit
Agreement]

 

 

 

 

  COMERICA BANK, as a Lender           By: /s/ Justin Crawford     Name: Justin
Crawford     Title: Senior Vice President

 

[Signature Page to Third Amendment to Treasury Secured Revolving Credit
Agreement]

 



 

 

 



SCHEDULE 4.14

  

SUBSIDIARIES

 

Company State of Formation Owners Ownership Interests NGPC Funding GP, LLC Texas
NGP Capital Resources Company 100% of limited liability company interest NGPC
Nevada, LLC Nevada NGP Capital Resources Company 100% of limited liability
company interest NGPC Funding, LP Texas NGPC Funding GP, LLC .1% general
partnership interest     NGPC Nevada, LLC 99.9% limited partnership interest
NGPC Asset Holdings GP, LLC Texas NGPC Funding, LP 100% of limited liability
company interest NGPC Asset Holdings, LP Texas NGPC Asset Holdings GP, LLC 0.1%
general partnership interest     NGPC Funding, LP 99.9% limited partnership
interest NGPC Asset Holdings II, LP Texas NGPC Asset Holdings GP, LLC 0.1%
general partnership interest     NGPC Funding, LP 99.9% limited partnership
interest NGPC Asset Holdings III, LP Texas NGPC Asset Holdings GP, LLC 0.1%
general partnership interest     NGPC Funding, LP 99.9% limited partnership
interest NGPC Asset Holdings V, LP Texas NGPC Asset Holdings GP, LLC 0.1%
general partnership interest     NGPC Funding, LP 99.9% limited partnership
interest NGPC Asset Holdings VI, LP Texas NGPC Asset Holdings GP, LLC 0.1%
general partnership interest     NGPC Funding, LP 99.9% limited partnership
interest

 

Company State of Formation Owners Ownership Interests Formidable Holdings, LLC *
Delaware NGPC Asset Holdings II, LP 100% of limited liability company interest

 

 

 

Formidable Operating, LLC * Delaware Formidable Holdings, LLC 100% of limited
liability company interest DeanLake Operator, LLC * Nevada NGPC Asset Holdings
II, LP 100% of limited liability company interest NGP-OCI Investments, LLC*
Delaware NGPC Asset Holdings II, LP 100% of limited liability company interest *
Special Purpose Subsidiary      

 

 

19

